UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam VT Growth Opportunities Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (99.0%) (a) Shares Value Aerospace and defense (4.9%) General Dynamics Corp. 2,330 $253,784 Honeywell International, Inc. 6,304 584,759 United Technologies Corp. 5,170 604,063 Airlines (1.4%) Delta Air Lines, Inc. 6,750 233,888 Spirit Airlines, Inc. (NON) 2,903 172,438 Auto components (0.9%) Dana Holding Corp. 3,914 91,079 Hota Industrial Manufacturing Co., Ltd. (Taiwan) 18,000 31,495 TRW Automotive Holdings Corp. (NON) 1,673 136,550 Automobiles (0.3%) Tesla Motors, Inc. (NON) 351 73,166 Banks (0.8%) Ally Financial, Inc. 14 115,150 Bank of America Corp. 7,240 124,528 Beverages (2.0%) Brown-Forman Corp. Class B 1,002 89,869 Coca-Cola Enterprises, Inc. 2,755 131,579 Monster Beverage Corp. (NON) 1,850 128,483 PepsiCo, Inc. 2,256 188,376 Remy Cointreau SA (France) 670 53,766 Biotechnology (6.2%) Alkermes PLC (NON) 2,110 93,030 Biogen Idec, Inc. (NON) 525 160,582 Celgene Corp. (NON) 2,866 400,094 Cubist Pharmaceuticals, Inc. (NON) 3,060 223,839 Gilead Sciences, Inc. (NON) 9,836 696,979 InterMune, Inc. (NON) 2,163 72,396 Merrimack Pharmaceuticals, Inc. (NON) (S) 5,560 28,022 Neuralstem, Inc. (NON) (S) 13,244 55,492 Vertex Pharmaceuticals, Inc. (NON) 1,310 92,643 Capital markets (1.6%) Carlyle Group LP (The) (Partnership shares) 3,256 114,416 Charles Schwab Corp. (The) 12,740 348,184 Chemicals (3.5%) Axiall Corp. 1,672 75,106 Chemtura Corp. (NON) 6,410 162,109 Dow Chemical Co. (The) (S) 3,810 185,128 Monsanto Co. 3,504 398,650 Potash Corp. of Saskatchewan, Inc. (Canada) 3,340 120,975 Symrise AG (Germany) 1,806 90,216 Commercial services and supplies (1.0%) KAR Auction Services, Inc. 3,108 94,328 Tyco International, Ltd. 4,706 199,534 Communications equipment (1.7%) Juniper Networks, Inc. (NON) 3,300 85,008 Oplink Communications, Inc. (NON) 5,470 98,241 Qualcomm, Inc. 4,040 318,594 Consumer finance (0.6%) American Express Co. 2,030 182,761 Diversified financial services (0.8%) CBOE Holdings, Inc. 543 30,734 CME Group, Inc. 2,962 219,218 Diversified telecommunication services (0.2%) Verizon Communications, Inc. 1,293 61,508 Electrical equipment (0.3%) Eaton Corp PLC 1,170 87,890 Electronic equipment, instruments, and components (0.8%) Anixter International, Inc. 1,300 131,976 Hollysys Automation Technologies, Ltd. (China) (NON) (S) 5,096 109,768 Energy equipment and services (2.2%) Halliburton Co. 5,280 310,939 Schlumberger, Ltd. 3,504 341,640 Food and staples retail (2.3%) Costco Wholesale Corp. 2,090 233,411 CVS Caremark Corp. 4,740 354,836 Whole Foods Market, Inc. (S) 2,030 102,941 Food products (1.0%) Mead Johnson Nutrition Co. 2,940 244,432 S&W Seed Co. (NON) (S) 7,820 57,946 Health-care equipment and supplies (3.0%) Baxter International, Inc. 2,830 208,231 GenMark Diagnostics, Inc. (NON) 7,920 78,725 St. Jude Medical, Inc. 3,700 241,943 Tornier NV (Netherlands) (NON) 3,531 74,928 Zeltiq Aesthetics, Inc. (NON) 1,975 38,730 Zimmer Holdings, Inc. (S) 2,400 226,992 Health-care providers and services (0.4%) Catamaran Corp. (NON) 2,930 131,147 Hotels, restaurants, and leisure (3.2%) Bloomin' Brands, Inc. (NON) 4,503 108,522 Hilton Worldwide Holdings, Inc. (NON) (S) 9,465 210,502 Marriott International, Inc. Class A (S) 3,196 179,040 Starbucks Corp. 3,172 232,761 Wyndham Worldwide Corp. 3,040 222,619 Household durables (1.6%) Panasonic Corp. (Japan) 13,100 149,448 PulteGroup, Inc. 7,552 144,923 Whirlpool Corp. 1,155 172,626 Independent power and renewable electricity producers (0.4%) Calpine Corp. (NON) 5,990 125,251 Industrial conglomerates (0.7%) Siemens AG (Germany) 1,500 201,895 Insurance (1.4%) American International Group, Inc. 3,080 154,031 Hartford Financial Services Group, Inc. (The) 5,190 183,051 Prudential PLC (United Kingdom) 3,374 71,353 Internet and catalog retail (4.3%) Amazon.com, Inc. (NON) 1,279 430,409 Bigfoot GmbH (acquired 8/2/13, cost $21,982) (Private) (Brazil) (F) (RES) (NON) 1 14,823 Ctrip.com International, Ltd. ADR (China) (NON) 1,293 65,193 Groupon, Inc. (NON) 8,450 66,248 priceline.com, Inc. (NON) 554 660,307 Zalando AG (acquired 9/30/13, cost $44,840) (Private) (Germany) (F) (RES) (NON) 1 44,984 Internet software and services (8.5%) Baidu, Inc. ADR (China) (NON) 880 134,094 eBay, Inc. (NON) 5,010 276,752 Facebook, Inc. Class A (NON) 8,130 489,751 Google, Inc. Class A (NON) 1,357 1,512,392 Yahoo!, Inc. (NON) 2,350 84,365 IT Services (3.4%) Cognizant Technology Solutions Corp. (NON) 2,940 148,793 Visa, Inc. Class A 3,937 849,841 Leisure products (0.3%) Sega Sammy Holdings, Inc. (Japan) 3,600 80,467 Life sciences tools and services (1.9%) PerkinElmer, Inc. 2,880 129,773 Thermo Fisher Scientific, Inc. 3,031 364,447 WuXi pharmaTech Cayman, Inc. ADR (China) (NON) (S) 1,791 66,016 Machinery (0.3%) Ingersoll-Rand PLC 1,720 98,453 Marine (0.4%) Kirby Corp. (NON) 1,100 111,375 Media (4.0%) CBS Corp. Class B (non-voting shares) 4,620 285,516 Comcast Corp. Class A 7,260 363,145 DISH Network Corp. Class A (NON) 1,770 110,112 Liberty Global PLC Class A (United Kingdom) (NON) 3,449 143,478 Liberty Global PLC Class C (United Kingdom) (NON) 3,060 124,573 Madison Square Garden Co. (The) Class A (NON) 2,650 150,467 Metals and mining (0.3%) Constellium NV Class A (Netherlands) (NON) 2,774 81,417 Multiline retail (0.6%) Dollar General Corp. (NON) 3,226 178,978 Oil, gas, and consumable fuels (3.5%) Anadarko Petroleum Corp. 1,032 87,472 Cabot Oil & Gas Corp. 2,723 92,255 Cheniere Energy, Inc. (NON) 1,330 73,616 EOG Resources, Inc. 1,110 217,749 Gaztransport Et Technigaz SA (France) (NON) 1,415 91,601 Gulfport Energy Corp. (NON) 1,803 128,338 Kodiak Oil & Gas Corp. (NON) 14,200 172,388 QEP Resources, Inc. 5,850 172,224 Paper and forest products (0.5%) International Paper Co. 2,960 135,805 Personal products (0.4%) Coty, Inc. Class A 8,322 124,664 Pharmaceuticals (4.8%) AbbVie, Inc. 3,000 154,200 Actavis PLC (NON) 1,990 409,642 Allergan, Inc. 2,130 264,333 Astellas Pharma, Inc. (Japan) 10,000 118,465 AstraZeneca PLC ADR (United Kingdom) 2,670 173,230 Bristol-Myers Squibb Co. 2,830 147,019 Eli Lilly & Co. 2,323 136,732 Professional services (0.5%) Nielsen Holdings NV 2,979 132,953 Real estate investment trusts (REITs) (0.9%) Altisource Residential Corp. (Virgin Islands) (R) 2,150 67,854 American Tower Corp. (R) 2,392 195,833 Real estate management and development (0.4%) RE/MAX Holdings, Inc. Class A (NON) 3,570 102,923 Road and rail (2.0%) Genesee & Wyoming, Inc. Class A (NON) 770 74,936 Union Pacific Corp. 2,680 502,929 Semiconductors and semiconductor equipment (1.7%) Applied Materials, Inc. 7,000 142,940 Freescale Semiconductor, Ltd. (NON) (S) 2,691 65,687 Micron Technology, Inc. (NON) 12,640 299,062 Software (6.2%) Electronic Arts, Inc. (NON) (S) 7,760 225,118 Mentor Graphics Corp. 6,310 138,946 Microsoft Corp. 9,920 406,621 Oracle Corp. 9,696 396,663 Red Hat, Inc. (NON) 4,280 226,754 ServiceNow, Inc. (NON) (S) 1,396 83,648 Splunk, Inc. (NON) 794 56,763 SS&C Technologies Holdings, Inc. (NON) 2,787 111,536 TiVo, Inc. (NON) 14,812 195,963 Specialty retail (2.4%) Bed Bath & Beyond, Inc. (NON) (S) 1,212 83,386 Gap, Inc. (The) 2,496 99,990 Home Depot, Inc. (The) 3,300 261,129 TJX Cos., Inc. (The) 4,400 266,860 Technology hardware, storage, and peripherals (5.4%) Apple, Inc. 2,183 1,171,703 NetApp, Inc. 1,730 63,837 SanDisk Corp. 1,641 133,233 Western Digital Corp. 2,560 235,059 Textiles, apparel, and luxury goods (1.9%) Michael Kors Holdings, Ltd. (NON) (S) 1,840 171,617 NIKE, Inc. Class B 3,568 263,532 Tumi Holdings, Inc. (NON) 5,506 124,601 Tobacco (0.9%) Philip Morris International, Inc. 3,360 275,083 Wireless telecommunication services (0.3%) Vodafone Group PLC ADR (United Kingdom) 2,683 98,761 Total common stocks (cost $20,869,133) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 10,890 $6,991 Neuralstem, Inc. Ser. J (F) 1/3/19 3.64 5,587 3,073 Total warrants (cost $10,999) SHORT-TERM INVESTMENTS (7.1%) (a) Shares Value Putnam Short Term Investment Fund 0.07% (AFF) 504,493 $504,493 Putnam Cash Collateral Pool, LLC 0.18% (d) 1,593,513 1,593,513 Total short-term investments (cost $2,098,006) TOTAL INVESTMENTS Total investments (cost $22,978,138) (b) FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $764,853) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Japanese Yen Sell 5/21/14 $483,631 $488,434 $4,803 UBS AG Euro Sell 6/18/14 276,187 276,419 232 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 2,305 $— 9/15/14 (3 month USD-LIBOR-BBA plus 0.36%) A basket (DBCTP12P) of common stocks $7,327 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $29,499,826. (b) The aggregate identified cost on a tax basis is $23,055,517, resulting in gross unrealized appreciation and depreciation of $8,578,742 and $331,110, respectively, or net unrealized appreciation of $8,247,632. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $59,807, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $758,270 $1,695,707 $1,949,484 $75 $504,493 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $1,593,513, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $1,579,457. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $5,421,329 $261,410 $59,807 Consumer staples 1,985,386 — — Energy 1,688,222 — — Financials 1,794,886 115,150 — Health care 4,669,165 118,465 — Industrials 3,353,225 — — Information technology 8,193,108 — — Materials 1,249,406 — — Telecommunication services 160,269 — — Utilities 125,251 — — Total common stocks Warrants 6,991 3,073 — Short-term investments 504,493 1,593,513 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $5,035 $— Total return swap contracts — 7,327 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $5,035 $— Equity contracts 17,391 — Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) $710,000 OTC total return swap contracts (notional) $390,000 Warrants (number of warrants) 16,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Deutsche Bank AG UBS AG Total Assets: OTC Total return swap contracts*# — — Forward currency contracts# — Total Assets Liabilities: OTC Total return swap contracts*# —
